United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Orange, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
James D. Muirhead, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-236
Issued: October 5, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 3, 2009 appellant, through counsel, filed a timely appeal from a
September 28, 2009 decision of the Office of Workers’ Compensation Programs affirming the
termination of her compensation benefits. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this claim.
ISSUES
The issues are: (1) whether the Office properly terminated appellant’s compensation
benefits effective May 7, 2008; and (2) whether appellant had any residuals or disability after
May 7, 2008.
FACTUAL HISTORY
On December 9, 2005 appellant, then a 45-year-old carrier, injured her back when she
slipped and fell to her back while walking down a driveway. The Office accepted the claim for

lumbar sprain/strain, lumbosacral sprain and cervical sprain.1 Appellant stopped work following
the injury and was placed on the periodic rolls for temporary total disability.
In a June 8, 2006 duty status report (Form CA-17), Dr. Jordan S. Fersel, a treating Boardcertified anesthesiologist, stated that appellant was able to return to work with restrictions.
Appellant returned to limited-duty work on June 13, 2006.
On August 25, 2006 appellant filed a claim alleging a recurrence of disability beginning
June 14, 2006. In a December 7, 2006 letter, the Office informed her that her claim for a
recurrence of disability was being developed as a new claim.2 By decision dated January 16,
2007, the Office denied her claim.
The Office received additional medical records from Dr. Fersel pertaining to his
treatment of appellant. Dr. Fersel diagnosed degenerative cervical disc disease and lumbosacral
radiculitis.
On December 27, 2007 Dr. Melvin P. Vigman, a second opinion Board-certified
psychiatrist and neurologist, performed a physical examination of appellant at the request of the
Office. He reviewed the medical evidence, a statement of accepted facts and list of questions.
On physical examination there was normal upper extremity strength, a normal sensory
examination of both upper and lower extremities and intake 2+ reflexes. Dr. Vigman reported
that appellant complained of pain with straight leg motion, hip movement in any direction and
minor leg movements. A review of a January 20, 2006 magnetic resonance imaging (MRI) scan
of the lumbar spine revealed no nerve root compression or herniated disc or traumatic changes,
although there were some minor degenerative changes. Dr. Vigman noted an April 11, 2006
MRI scan of the cervical spine showed bulging discs at C4-5, C5-6 and C6-7, but no herniated
disc, nerve root compression or spinal root compression. He stated that the multiple cervical
bulging discs were consistent with typical degenerative changes and not of traumatic origin.
Dr. Vigman found that appellant had no neurological disease, but did have signs of symptom
elaboration and magnification. He determined that appellant’s symptoms were not supported by
objective evidence and that she had sustained a minor sprain as a result of the employment
injury. As appellant was found normal from a neurological standpoint, Dr. Vigman concluded
that she had no disability or residuals of the December 9, 2007 employment injury.
In a February 3, 2008 report, Dr. David Rubinfeld, a second opinion Board-certified
orthopedic surgeon, reviewed the medical evidence, statement of accepted facts and list of
questions. On physical examination he found normal muscle strength in the upper and lower
extremities with no spasm or tenderness on palpitation in the cervical or thoracolumbar spine.
Dr. Rubinfeld diagnosed cervical and lumbosacral sprains, by history. Based upon his physical
examination and review of the medical evidence, he concluded that appellant had no disability or
ongoing residuals from her accepted conditions. Dr. Rubinfeld stated that there was no objective
evidence to establish that appellant had residuals of the accepted cervical and lumbosacral
sprains.
1

The Office assigned claim number xxxxxx887.

2

The Office assigned claim number xxxxxx388.

2

On March 31, 2008 the Office proposed to terminate appellant’s compensation. It found
that the weight of the medical evidence was represented by the opinions of Dr. Vigman, a second
opinion Board-certified psychiatrist and neurologist, and Dr. Rubinfeld, a second opinion Boardcertified orthopedic surgeon. The opinions of these physicians established that appellant’s
accepted cervical and lumbosacral sprains had resolved and that she had no residual disability
due to her accepted employment injury. The Office allowed her 30 days to submit additional
evidence.
In a letter dated April 28, 2008, appellant’s counsel disagreed with the proposed
termination of compensation; however, no additional evidence was submitted.
By decision dated May 7, 2008, the Office terminated appellant’s compensation benefits
effective that day on the grounds that her accepted conditions had resolved.
On March 31, 2009 appellant, through new counsel, requested reconsideration. In a
March17, 2009 report, Dr. Fersel diagnosed lumbosacral radiculitis, cervical radiculitis, right S1
radiculitis, bilateral occipital neuritis and bilateral sacroiliac joint derangement, which he
attributed to the December 9, 2005 employment injury. He stated that appellant’s subjective
complaints were supported by the objective evidence. On physical examination Dr. Fersel listed
decreased bilateral leg extension and flexion, decreased right leg sensation, decreased cervical
range of motion and decreased lumbosacral range of motion. He noted that appellant had pain
complaints, limited mobility and required a cane for ambulation. Dr. Fersel found that she was
totally and permanently disabled from work.
By decision dated September 28, 2009, the Office denied modification of the May 7,
2008 decision terminating appellant’s compensation. It found Dr. Fersel’s March 17, 2009
report was insufficient to create a conflict in medical opinion as it was unrationalized.
LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits.3 After it has determined that an
employee has disability causally related to his federal employment, the Office may not terminate
compensation without establishing that the disability has ceased or that it is no longer related to
the employment.4 The Office’s burden of proof includes the necessity of furnishing rationalized
medical opinion evidence based on a proper factual and medical background.5
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability.6 To terminate authorization for medical treatment, the Office must
3

S.F., 59 ECAB ___ (Docket No. 08-426, issued July 16, 2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L.
Stewart, 54 ECAB 824 (2003).
4

I.J., 59 ECAB 524 (Docket No. 07-2362, issued March 11, 2008); Elsie L. Price, 54 ECAB 734 (2003).

5

See J.M., 58 ECAB 478 (2007); Del K. Rykert, 40 ECAB 284 (1988).

6

T.P., 58 ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB 677 (2005).

3

establish that appellant no longer has residuals of an employment-related condition, which would
require further medical treatment.7
ANALYSIS -- ISSUE 1
The Office accepted that appellant sustained lumbar sprain/strain, lumbosacral sprain and
cervical sprain as a result of the December 9, 2005 work incident. It terminated appellant’s
compensation benefits effective May 7, 2008 on the grounds that the accepted conditions had
resolved with residuals. The Office accorded determinative weight to the opinions of
Drs. Vigman and Rubinfeld, the second opinion specialists.
In a December 27, 2007 report, Dr. Vigman, a second opinion Board-certified
psychiatrist and neurologist, reviewed appellant’s medical history, including diagnostic tests and
provided detailed findings on physical examination. Subjective findings included complaints of
pain during any hip movement, minor leg movements and straight leg raising. There were no
muscle spasms. A review of MRI scans of the lumbar and cervical spine revealed no nerve root
compression or herniated disc or traumatic changes. Dr. Vigman noted there was evidence of
minor degenerative changes in the lumbar spine and bulging discs at C4-5, C5-6 and C6-7.
Appellant’s neurological examination revealed no objective evidence of any neurological
condition. Dr. Vigman opined that, based on her normal neurological examination, appellant had
no disability or residuals as a result of her accepted December 9, 2005 employment injury.
Dr. Rubinfeld, a second opinion Board-certified orthopedic surgeon, reviewed appellant’s
medical history, including diagnostic tests and provided detailed findings on physical
examination. A physical examination revealed normal muscle strength in the upper and lower
extremities and no spasm or tenderness on palpitation in the cervical or thoracolumbar spine.
Based upon his physical examination and review of the medical evidence, Dr. Rubinfeld
concluded that appellant had no disability or residuals from her accepted employment injuries.
The reports of Drs. Vigman and Rubinfeld are based upon a complete and accurate
factual and medical background and detailed findings on physical examination. Dr. Vigman is a
Board-certified neurologist and psychiatrist and Dr. Rubinfeld is a Board-certified orthopedic
surgeon. The Board finds that both Dr. Vigman and Rubinfeld provided a thorough and wellrationalized report which established that appellant had no continuing disability or medical
condition causally related to her accepted lumbar sprain/strain, lumbosacral sprain and cervical
sprain. Accordingly, the Office met its burden of proof in terminating appellant’s wage-loss
compensation and medical benefits effective May 7, 2008 based on the medical opinions of
Dr. Vigman and Rubinfeld that the accepted lumbar sprain/strain, lumbosacral sprain and
cervical sprain conditions had resolved.

7

Kathryn E. Demarsh, supra note 6; James F. Weikel, 54 ECAB 660 (2003).

4

LEGAL PRECEDENT -- ISSUE 2
As the Office met its burden of proof to terminate appellant’s compensation benefits, the
burden shifted to her to establish that she had any disability causally related to her accepted
injury.8
ANALYSIS -- ISSUE 2
The Board finds that, following the proper termination of her compensation and medical
benefits on May 7, 2008, appellant failed to establish that she had any continuing disability or
medical condition causally related to her December 9, 2005 employment-related lumbar
sprain/strain, lumbosacral sprain and cervical sprain conditions. In support of her request for
reconsideration, appellant submitted a March 17, 2009 report from Dr. Fersel, who opined that
appellant was totally disabled due to her December 9, 2005 employment injury. Dr. Fersel
opined that as a result of this injury appellant sustained diagnosed lumbosacral radiculitis,
cervical radiculitis, right S1 radiculitis, bilateral occipital neuritis and bilateral sacroiliac joint
derangement conditions. The Board notes that the Office has not accepted the conditions of
lumbosacral radiculitis, cervical radiculitis, right S1 radiculitis, bilateral occipital neuritis and
bilateral sacroiliac joint derangement as employment related. For conditions not accepted by the
Office as being employment related, it is appellant’s burden to provide rationalized medical
evidence sufficient to establish causal relation.9 Dr. Fersel provided no rationale explaining how
appellant’s conditions were caused or related to her accepted December 9, 2005 employment
injury. The Board has held that a medical opinion not fortified by rationale is of diminished
probative value.10 Thus, Dr. Fersel’s report is insufficient to create a conflict with the reports of
Drs. Vigman and Rubinfeld. Thus, the Office properly found appellant failed to establish that
she had any continuing residuals or disability after May 7, 2008.
On appeal appellant’s counsel contends that the opinions of Drs. Vigman and Rubinfeld
are not entitled to greater weight than Dr. Fersel’s opinion and that there is an unresolved
conflict in the medical opinion evidence. As noted above, Dr. Fersel’s opinion is insufficient to
create a conflict with the opinions of Drs. Vigman and Rubinfeld. He provided no rationale
explaining how appellant’s disability was employment related. Moreover, as noted above the
Office has only accepted that appellant sustained lumbar sprain/strain, lumbosacral sprain and
cervical sprain. It has not accepted the conditions of diagnosed lumbosacral radiculitis, cervical
radiculitis, right S1 radiculitis, bilateral occipital neuritis and bilateral sacroiliac joint
derangement and thus appellant has the burden of proof to establish an employment
relationship,11 which she has not done. Dr. Fersel’s March 17, 2009 report contained no
rationale explaining his conclusions or the diagnoses contained therein and, as addressed above,
is insufficient to create a conflict in the medical opinion evidence.
8

See Joseph A. Brown, Jr., 55 ECAB 542 (2004); Manuel Gill, 52 ECAB 282 (2001).

9

Alice J. Tysinger, 51 ECAB 638 (2000).

10

F.T., 61 ECAB ___ (Docket No. 09-919, issued December 7, 2009); Cecilia M. Corley, 56 ECAB 662 (2005);
Willa M. Frazier, 55 ECAB 379 (2004).
11

See JaJa K. Asaramo, 55 ECAB 104 (2004).

5

CONCLUSION
The Board finds that the Office met its burden of proof in terminating appellant’s wageloss compensation and medical benefits effective May 7, 2008. The Board further finds that
appellant did not meet her burden of proof to establish that she had any work-related disability or
medical condition after May 7, 2008.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 28, 2009 is affirmed.
Issued: October 5, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

